DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose A method of identifying an object using a radar system, the method comprising:
arranging an array of antenna elements into two or more subarrays with a tilt angle relative to each other, wherein each of the two or more subarrays includes two or more antenna elements among the array of antenna elements;
receiving reflected signals at each of the two or more subarrays resulting respectively from transmitting transmit signals from the two or more subarrays;
processing the reflected signals at each of the two or more subarrays to obtain an amplitude associated with each azimuth angle in a range of azimuth angles; and
determining a location of the object as the azimuth angle in the range of azimuth angles at which the amplitude exceeds a threshold value.

The invention differs from the prior art in a few distinct ways which when combined render the invention as novel.  First, the arrangement of the antenna elements into two or more subarrays with a tilt angle relative to eachother.  Further, that each subarray receives and transmits.  Lastly, determining the location as the azimuth angle at which the amplitude exceeds a threshold.  While prior art references are rife with subarray disclosure, the disposition of the subarrays as each being both transmitting and receiving as well as having a tilt angle is novel.  
Kishigami (US 2016/0285172) discloses an array of subarrays wherein each subarray is respectively a transmitter OR a receiver, the subarrays being arrayed in a linear fashion.  Kishigami further discloses peak detection, or maximum, in order to determine target position.  In contrast with Applicant’s disclosure of the angle being determined when it exceeds just a threshold amplitude. 
Kishigami[2] (US 2020/0225337) also discloses a target angle resolving radar apparatus using subarrays.  Again, the subarrays are respectively transmitters OR receivers.  The transmit and receive subarrays having a tilt angle of 90 degrees with respect to each other.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648